                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ANNETTE SHAUGHNESSY,

                                                                         11                   In Pro Per Plaintiff,                            No. C 18-07663 WHA
United States District Court




                                                                         12     v.
                               For the Northern District of California




                                                                         13                                                                    ORDER RE PLAINTIFF’S
                                                                              AT&T SERVICES, INC., et al.,                                     LETTER
                                                                         14                   Defendants.
                                                                         15                                                 /

                                                                         16           The Court has received pro se plaintiff’s letter filed on the docket on September 24,
                                                                         17   2019. It is unclear from plaintiff’s letter whether she will reject the $53,307.08 lump-sum
                                                                         18   which defendants will imminently transfer to her account. Accordingly, by TOMORROW AT
                                                                         19   NOON,   plaintiff shall file on the docket the answer to the following question: will plaintiff still
                                                                         20   accept the $53,307.08 lump-sum? The initial case management conference scheduled for
                                                                         21   OCTOBER 24, 2019 at 11:00 A.M. is hereby ADVANCED to OCTOBER 10, 2019 AT 11:00 A.M.
                                                                         22   Please file a joint case management statement at least seven days prior.
                                                                         23
                                                                         24           IT IS SO ORDERED.

                                                                         25   Dated: September 30, 2019.
                                                                         26                                                               WILLIAM ALSUP
                                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
